Citation Nr: 0604035	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  02-22 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or at the housebound rate.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.

This matter came to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in August 2004 for further development.  A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

In August 2005, the veteran submitted a statement which 
reflected his advanced age and failing health, which the 
Board interprets as an informal motion with the Board to 
advance his case on the Board's docket pursuant to 38 
U.S.C.A. § 7101 (West 2002); 38 C.F.R. § 20.900(c) (2005).  
However, the veteran's appeal is now before the Board in the 
normal course of reviewing appeals and the motion to advance 
on the docket is therefore effectively rendered moot.


FINDINGS OF FACT

1.  The veteran is able to perform the basic functions of 
self care and is not so helpless due to his service-connected 
disabilities as to be in need of the regular aid and 
attendance of another individual.

2.  The veteran is not substantially confined to his house 
due to service-connected disabilities, nor does he have a 
single service-connected disability ratable at 100 percent 
along with other unrelated disabilities, which combine to at 
least 60 percent.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
benefits based on the need for regular aid and attendance or 
by reason of being housebound have not been met.  38 U.S.C.A. 
§§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352(a) 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in March 2002.  
The letter predated the June 2002 rating decision.  See id.  
Subsequently, pursuant to an August 2004 remand, the veteran 
was issued another VCAA letter in September 2004.  The VCAA 
letters notified the veteran of what information and evidence 
is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The March 2002 
and September 2004 letters have clearly advised the veteran 
of the evidence necessary to substantiate his claim. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA medical 
records.  There is no indication of relevant, outstanding 
records which would support the veteran's claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the 
evidence of record contains Aid and Attendance or Housebound 
Examinations performed in November 2001 and October 2004.  
The examination reports obtained are thorough and contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

The veteran in this case seeks entitlement to special monthly 
compensation based on the need for the regular aid and 
attendance of another person or on the basis of being 
housebound.  In that regard, compensation at the aid and 
attendance rate is payable when the veteran, due to service-
connected disability, has suffered the anatomical loss or 
loss of use of both feet or one hand and one foot, or is 
blind in both eyes, or is permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  38 
U.S.C.A. § 1114(l).  Determinations as to the need for aid 
and attendance must be based on actual requirements of 
personal assistance from others.  In making such 
determinations, consideration is given to such conditions as: 
inability of the claimant to dress or undress himself/herself 
or to keep himself/herself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which, by reason of the particular 
disability, cannot be done without aid; inability of the 
claimant to feed himself/herself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from the hazards or dangers inherent 
in his/her daily environment.  "Bedridden" will be a proper 
basis for the determination, and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  It is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his/her condition as 
a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

Special monthly compensation is also payable where the 
veteran has a single service-connected disability rated as 
100 percent, without resort to individual unemployability, 
and, in addition:  (1) has a service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service- connected 
disability, and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a result of his or her service- connected disabilities to 
his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Review of the record reveals that service connection is in 
effect for emphysema, rated 100 percent disabling, effective 
May 5, 1998, and residuals, scars, lacerations to upper and 
lower lips, and residuals fractured maxilla, both rated 
noncompensably disabling, effective July 10, 1968.  In an 
August 2004 decision, the Board denied entitlement to service 
connection for congestive heart failure and osteoporosis.

An October 2001 outpatient progress note reflects the 
veteran's contention that his emphysema, and pain from 
osteoporosis keep him confined to his dwelling.

The veteran was afforded an Aid and Attendance or Housebound 
Examination in November 2001.  On examination, the examiner 
noted that the veteran was stooped and walked bent over.  
There was restriction in his left arm and shoulder, and he is 
unable to lift.  He had difficulty bending at the elbow.  The 
examiner noted pain and severe osteoporosis.  The examiner 
noted a weak left leg due to a compression fracture, with 
manifestations of loss of bone density, poor balance, risk of 
falls, limited ability to walk any distance due to pain, and 
shortness of breath due to emphysema.  The veteran has 
difficulty bending, and getting up and down from a chair, 
bed, or toilet.  The veteran's spouse helps with daily living 
skills, such as housekeeping and shopping.  He has a limited 
ability to manage on his own due to chronic obstructive 
pulmonary disease (COPD) - emphysema and chronic low back 
pain due to compression fracture, probably due to steroid 
induced osteoporosis.  The examiner noted that the veteran 
was able to walk without the assistance of another person, 
less than 50 feet.  He leaves the house for doctor's 
appointments.  He uses a cane.  The diagnoses rendered were 
congestive heart failure, hypertension, osteoporosis, COPD - 
emphysema.  

In February 2002, the veteran was evaluated at the VA Medical 
Center (VAMC) for appropriate ambulation aid.  The examiner 
noted a 13 year history of COPD, and long standing 
degenerative joint disease with chronic low back pain, 
bilateral shoulder pain-rotator cuff repair with decreased 
range of motion of right shoulder, osteoporosis, right side 
heart failure and history of falls.  The veteran initially 
requested a Rollator walker but since had changed his mind.  
He was asking about forearm crutches instead.  He tried the 
forearm crutches and was immediately pleased with the added 
stability they offer and relief of some of his weight bearing 
related pain.  The examiner noted that the veteran lives in a 
two story rented home in Oregon.  He drives to the store 1 
time per month to do grocery shopping.  He has 14 steps to 
the second floor with a handrail.  He reported that he is 
able to ascend all 14 steps in one try with significant 
shortness of breath but complained of great difficulty 
getting his groceries up the steps.  He was advised to get a 
small backpack to carry a limited amount of items when using 
the crutches.

A March 2002 statement from the veteran states that he was 
housebound with the exception of taking the VA van to the 
VAMC in Portland for his medical appointments.

In a November 2002 statement from the veteran, he claimed 
that he is 95 percent contained to his apartment and requires 
the use of crutches to prevent falling, due to his severe 
osteoporosis.  He reported being able to dress himself.

In October 2004, the veteran underwent another Aid and 
Attendance or Housebound Examination.  He was alert and 
oriented, in no apparent distress and ambulatory without 
assist.  He came to the examination by himself.  His posture 
was stooped, gait was slow and steady.  He was well-groomed 
and dressed.

With regard to his COPD, the veteran is on oxygen 2.5 liters 
via nasal cannula continuously.  He reported being on oxygen 
continuously since 2002.  He reported only being able to walk 
about 100-150 feet before becoming short of breath and dizzy.  
He is no longer able to do any shopping at all because of his 
physical and breathing limitations.  His spouse does all of 
the shopping.  He reported his belief that his breathing 
problems are getting progressively worse.  The examiner also 
noted severe osteoporosis, and low back pain related to 
osteoporosis.  He reported severe back pain from compression 
fractures throughout his spine with a pain intensity of 8 to 
9 out of 10 most of the time.  He reported that his back 
limits his mobility.  He is unable to use crutches or a 
walker because he has to push around his portable oxygen 
tank.  Another disability noted was GERD/Barrett's esophagus.  
He takes medication once a day, which is helpful in relieving 
heartburn symptoms.  The veteran underwent a right shoulder 
operation at the VAMC Portland in 2001.  He has pain in the 
left shoulder but is not a good surgical candidate because of 
his lung disease.  He has coronary pulmonale from years of 
COPD.  He has daily swelling in his lower extremities.  The 
swelling is absent upon waking up in the morning but 
progresses as the day goes on.  Hypertension was noted which 
is generally well-controlled with medication.  He suffered a 
cerebrovascular accident in 1999 but denied any residual 
effects.  He also has benign prostatic hypertrophy for which 
he is being followed by urology, and takes medication.

The veteran reported that the morning is typically his worst 
time.  It takes him at least an hour or two to get moving 
mainly because of his severe back pain.  His only two hobbies 
for the past couple years consist of reading and watching 
television.  He relies a great deal on his wife to help him 
dress, get in and out of the bath tub, clean, take the trash 
out, grocery shop, and help with his medications.  He 
generally shaves only once a week because he tires easily.  

He presented at the examination unaccompanied.  He drove 
himself to the VAMC Reno, but relies on his wife to do most 
of the driving.  He only drives short distances and stated 
his belief that it is just a matter of time before he is 
going to have to give up driving because of his physical 
limitations.  

The veteran and his spouse moved back to Reno in May 2002 
from Portland.  They have moved back and forth a couple times 
in the past several years.  

In May 1995 and February 1996, he was hospitalized for COPD 
exacerbation.  
In 1999, he was hospitalized at the VAMC Reno in ICU for 17 
days status post cerebrovascular accident.  He reported 
having to call 911 about three times in the past five years 
because of breathing problems.

He is not permanently bedridden.  He wears glasses reading 
only and states that his distance vision is still pretty 
good.  His compensation and social security checks are 
directly deposited into his bank.  His spouse generally 
handles the financial affairs but he is able to write a check 
if necessary.  He denied any competency or physical 
limitations.  The veteran has the ability to evacuate the 
apartment if necessary.

The veteran experiences episodic dizziness especially with 
walking, lasting maybe 2 to 3 minutes.  This occurs daily and 
has almost caused him to fall.  He has constipation because 
of the pain medication he takes for his back pain.  His 
memory is intact.  With regard to his balance affecting his 
ability to ambulate, he has to be very cautious because of 
his osteoporosis.  His balance is also affected during his 
dizzy spells.  His spouse assists him with bathing, dressing, 
and setting up medications.  He is able to drive and travel 
independently to and from his medical appointments at the 
VAMC Reno.

During a typical day, the veteran gets up early in the 
morning about 4:45 a.m.  He watches the news for 15-20 
minutes, and then goes to the bathroom to take his 
medications.  His wife assists him with dressing.  He will 
then read the newspaper and watch television the rest of the 
day.  He generally goes to bed around 6 o'clock at night.

The examiner opined that the veteran has limited mobility 
related to his shortness of breath and low back pain with 
ambulation.  Both of these conditions are progressive and 
permanent due to COPD and osteoporosis.

After reviewing the claims file, the Board must conclude that 
the criteria for aid and attendance benefits are not met.  
The evidence of records shows that the veteran is not a 
patient in a nursing home due to mental or physical 
incapacity, nor is he helpless or blind, or so nearly 
helpless and blind as to need the aid and assistance of 
another person.  Moreover, the veteran does not establish a 
factual need for aid and attendance due to service-connected 
disabilities.  Although it is clear that the veteran has 
shortness of breath due to his service-connected COPD, which 
the November 2001 VA examiner opined affects his ability to 
manage on his own, and the October 2004 VA examiner opined 
limits his mobility, the objective evidence does not 
establish a factual need for aid or attendance due to his 
service-connected disabilities.  Initially, the Board notes 
that the VA examiners opined that the veteran's ability to 
manage and his mobility are also limited by his nonservice-
connected osteoporosis and chronic low back pain.  Although 
the evidence reflects that the veteran relies on his spouse 
to help him get dressed, and attends to the housekeeping and 
shopping, he is able to walk without the assistance of 
another person.  He leaves the house for doctor's 
appointments, and drove himself to the October 2004 
appointment unaccompanied.  He is not permanently bedridden.  
Although the evidence reflects that he spends the majority of 
time in his home, he is able to read and watch television.  
Also, the evidence reflects that he has apparently moved back 
and forth from Portland to Reno over the past several years.  
The evidence does not reflect any problems with travel.  
Although his spouse manages the financial affairs, he is able 
to write a check if necessary, and denied any competency or 
physical limitations.  Although it is apparent that his 
service-connected COPD has an effect on his physical 
capabilities, it appears that the majority of his problems 
related to difficulty bending, getting up and down from a 
chair, bed, toilet, or bathtub stem from his nonservice-
connected back disability.  He reported taking an hour or two 
to get up in the morning, however, this was due to his back 
pain, not his COPD.  Additionally, he has reported problems 
with balance due to his nonservice-connected osteoporosis.  
There is no objective medical evidence that his service-
connected scars to the upper and lower lips, and residuals of 
fractured maxilla have any effect on his physical or mental 
capabilities.  Thus, it is not established that his service-
connected disabilities render him unable to attend to the 
needs of daily living without the regular aid and assistance 
of another person.  Accordingly, the Board concludes that the 
requirements for special monthly compensation based upon the 
need for regular aid and attendance of another person have 
not been met.

The Board has also given consideration as to whether the 
veteran is housebound.  38 C.F.R. § 3.351(d).  However, the 
preponderance of the evidence is against a finding that the 
criteria for housebound benefits have been met.  As 
discussed, there is no evidence to indicate that the veteran 
is housebound.  He is not substantially confined, as a result 
of his service-connected disabilities, to his dwelling and 
the immediate premises, nor is he institutionalized due to 
his service-connected disabilities.

In closing, the Board acknowledges that veteran's declining 
heath.  However, the preponderance of the evidence now of 
record is against a finding that the regulatory criteria for 
entitlement to special monthly compensation have been met.  
The veteran may always advance another claim for special 
monthly compensation should his service-connected 
disabilities increase in the future. 


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


